Allowable Subject Matter
Note: In the REMARKS the applicant only states claim 1 as independent but let it be known that claim 20 is listed as independent claim too.
Claims 1-20 are allowed.
  The following is an examiner’s statement of reasons for allowance: the prior art of records fail to teach receiving, via the gesture sensor of the user interface, a user input comprising data representative of body movements captured by a camera and indicative of a command relating to operation of a first mobile agricultural device of the plurality of mobile mechanical devices as recited in independent claim 1.  The prior art of records also  fail to teach  machine learning algorithm as recited in claim 20, that is, the prior art of records fail to teach feeding a historical data set comprising data received from the plurality of transceivers to a machine learning algorithm; determining, via analysis of the historical data set by the machine learning algorithm, an operational correlation between a first one of the mobile agricultural devices and a second one of the mobile agricultural devices as recited in independent claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION

 	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished 
 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173. 
/TADESSE HAILU/Primary Examiner, Art Unit 2173